Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 1 of 15 PageID #: 1684




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:20-CV-00029-HBB

TAMMY L. MELLOAN                                                                  PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                  DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Tammy L. Melloan (APlaintiff@) seeking

judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both

Plaintiff (DN 15) and Defendant (DN 20) have filed a Fact and Law Summary. For the reasons

that follow, the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED

for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and FED. R. CIV. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 11). By Order entered June 4,

2020 (DN 12), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 2 of 15 PageID #: 1685




                                             FINDINGS OF FACT

        Plaintiff protectively filed an application for Disability Insurance Benefits on February 28,

20171 (Tr. 83, 299, 318). Plaintiff alleges to have become disabled on December 18, 2015, as a

result of cervical and thoracic facet arthritis, degenerative disc disease, radiculopathy, whiplash

syndrome, migraines, major depression, high blood pressure, thyroid disease, posttraumatic stress

disorder, and high cholesterol (Tr. 83, 299, 318). These claims were initially denied on July 9,

2017,2 and the denial of the claims were affirmed upon reconsideration on October 5, 2017 (Tr.

83, 298-314, 317-32). Administrative Law Judge Debra Bice (“ALJ”) conducted a video hearing

from Kansas City, Missouri on January 15, 2019 (Tr. 83, 173). Virtually present at the hearing

from Bowling Green, Kentucky was Plaintiff and her attorney Charles Dale Burchett (Id.).

During the hearing, Bernard M. Preston testified as a vocational expert (Tr. 85, 173).

        At the first step, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since December 18, 2015, the alleged onset date (Tr. 85). At the second step, the ALJ determined

Plaintiff has the following severe impairments: degenerative disc disease of the cervical and

lumbar spine, fibromyalgia, depression, and anxiety (Id.). The ALJ also found Plaintiff’s thyroid

disease, diarrhea, hypertension, migraine headaches, high cholesterol, and polysubstance abuse

(Tr. 87). At the third step, the ALJ concluded that Plaintiff does not have an impairment or



1   Plaintiff asserts that she “is entitled to a February 6, 2016 protective filing date” (DN 15 PageID 1640). This
    argument focuses on the ALJ’s denial and Appeals Council’s determination in a prior application (Id.).
    Defendant concedes “Plaintiff is correct that the Agency should have recognized the protective filing date on
    February 8, 2016” (DN 20 PageID 1661). However, as Defendant correctly pointed out, the ALJ’s determination
    considered the time period form December 18, 2015, the alleged onset date, to the date of the ALJ’s decision (Id.;
    Tr. 92). As such, this error in listing the protective filing date is harmless.

2   The ALJ’s decision states that the initial disability determination occurred on July 10, 2017 (Tr. 83), but the date
    following the signature of Disability Adjudicator/Examiner Keith Rowland reads July 9, 2017 (Tr. 314). This
    appears to be a simple typographical error.

                                                          2
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 3 of 15 PageID #: 1686




combination of impairments that meets or medically equals the severity of one of the listed

impairments in Appendix 1 (Id.).

       At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (RFC)

to perform sedentary work as defined in 20 C.F.R. § 404.1567(a), except for the following

limitations: Plaintiff can only occasionally climb ramps or stairs, but never climb ladders, ropes,

or scaffolds; she can occasionally stoop, crouch, and crawl; she needs to avoid concentrated

exposure to vibrations; she can perform simple and routine work and occasional and superficial

interaction with the general public; she is required to have the option to change positions, while

seated for approximately 30 to 60 minutes, she will need to stand for a few minutes but can remain

on task; she is also limited to frequent handling and fingering with the left non-dominant arm, with

no limits for the dominant right arm (Tr. 88). The ALJ found Plaintiff is unable to perform any

past relevant work (Tr. 92). After this finding, the ALJ also considered Plaintiff’s RFC, age,

education, and past work experience, as well as testimony from the vocational expert, to find that

Plaintiff is able to perform other jobs that exist in the national economy (Id.). Therefore, the ALJ

concluded that Plaintiff has not been under a “disability,” as defined in the Social Security Act,

from December 18, 2015, the alleged onset date, through the date of the decision (Tr. 93).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 411-12). The Appeals Council denied Plaintiff=s request for review (Tr. 1-7).




                                                 3
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 4 of 15 PageID #: 1687




                                   CONCLUSIONS OF LAW

                                      Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).




                                                4
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 5 of 15 PageID #: 1688




                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

              [I]nability to engage in any substantial gainful activity by reason of
              any medically determinable physical or mental impairment which can
              be expected to result in death or which has lasted or can be expected
              to last for a continuous period of not less than twelve (12) months.

42 U.S.C. §§ 423(d)(1)(A) (Title II); 20 C.F.R. § 404.1505(a); Barnhart v. Walton, 535 U.S. 212,

214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable impairment
                       or combination of impairments that satisfies the duration
                       requirement and significantly limits his or her ability to do
                       basic work activities?

               3)      Does the claimant have an impairment that meets or medically
                       equals the criteria of a listed impairment within Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.


                                                  5
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 6 of 15 PageID #: 1689




                                    Challenge to Finding No. 3

       1. Arguments of the Parties

       Plaintiff argues that “[t]he ALJ’s consideration of headaches is inadequate[, because] [t]he

ALJ fails to give proper consideration to [Plaintiff]’s headaches when evaluating the ‘severe’

impairments” (DN 15 PageID 1641). This conclusion is based on the ALJ’s statement that “[t]he

claimant has had migraines since 2003 and her medications were recently adjusted” (Id. at PageID

1642; Tr. 87) (internal citations omitted). Plaintiff contends that the medical evidence before the

ALJ shows that Plaintiff’s migraines are “not well controlled” and medication does not appear to

be helping (DN 15 PageID 1642).

       In contrast, Defendant claims that Plaintiff, not the ALJ, bore the ultimate burden of proof

on the issue of disability, including existence and severity of limitations (DN 20 PageID 1664).

Defendant cites to Fisk v. Astrue, 253 Fed. Appx. 580 (6th Cir. 2007), in stating that so “long as a

claimant has at least one severe impairment or combination of impairments, the ALJ must proceed

beyond step two,” and “the ALJ found that Plaintiff had several severe impairments” (Id. at PageID

1664-65). Later in his argument, Defendant states, “Plaintiff fails to show how the medical record

indicates that headaches caused any functional limitations rising to the level of a severe impairment

or that the ALJ otherwise erred in considering them” (Id. at PageID 1666).

       2. Discussion

       At the second step in the sequential evaluation process a claimant must demonstrate she

suffers from a “severe medically determinable physical or mental impairment that meets the

duration requirement . . . or a combination of impairments that is severe and meets the duration

requirement . . .” 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii); SSR 16-3p, 2017 WL


                                                 6
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 7 of 15 PageID #: 1690




5180304, at *11 (Oct. 25, 2017); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per curiam).

To satisfy the “severe” requirement the claimant must demonstrate the impairment or combination

of impairments Asignificantly limit@ his or her physical or mental ability to do Abasic work

activities.@   20 C.F.R. §§ 404.1522(a), 416.922(a).         The regulations define Abasic work

activities@ as Athe abilities and aptitudes necessary to do most jobs.@   20 C.F.R. §§ 404.1522(b),

416.922(b).    To satisfy the Amedically determinable@ requirement the claimant must present

objective medical evidence (i.e., signs, symptoms, and laboratory findings) that demonstrates the

existence of a physical or mental impairment. 20 C.F.R. §§ 404.1521, 416.921; Social Security

Ruling 16-3p, 2017 WL 5180304, at *11 (Oct. 25, 2017). To satisfy the Aduration@ requirement

the impairment Amust have lasted or must be expected to last for a continuous period of at least 12

months.@ 20 C.F.R. §§ 404.1509, 416.909.

        The determination whether a mental condition Asignificantly limits@ a claimant=s ability to

do one or more basic work activities is based upon the degree of functional limitation in four broad

functional areas that are known as the “paragraph B” criteria. 20 C.F.R. §§ 404.1520a(c)(3),

416.920a(c)(3); 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00E.     They are: “Understand, remember,

or apply information; interact with others; concentrate, persist, or maintain pace; and adapt or

manage oneself.” 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3). The four areas of mental

functioning are evaluated on the following five-point rating scale: “None, mild, moderate, marked,

and extreme.” 20 C.F.R. §§ 404.1520a(c)(4), 416.920a(c)(4).

        The severity regulation may be employed by the Commissioner as an administrative

convenience to screen out claims that are totally groundless solely from a medical standpoint.

Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per curiam).


                                                 7
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 8 of 15 PageID #: 1691




        The undersigned finds it unnecessary to decide whether the ALJ erred in failing to find

Plaintiff’s medically determinable impairment is severe. The Sixth Circuit has found it “legally

irrelevant” that some of a claimant’s impairments are found non-severe, when other impairments

are found to be severe, because a finding of severity as to even one impairment clears the claimant

of step two of the analysis and the administrative law judge should consider both the severe and

non-severe impairments in the remaining steps. See Anthony v. Astrue, 266 Fed. Appx. 451, 457

(6th Cir. 2008) (citing Maziarz v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir.

1987)). Thus, once a severe impairment is found, the administrative law judge must consider the

“combined effect” of all the medically determinable severe and non-severe impairments in

assessing a claimant’s RFC. See 20 C.F.R. §§ 404.1523(c) (emphasis added), 404.1545(a)(2);

Simpson v. Comm’r of Soc. Sec., 344 Fed. Appx. 181, 190-91 (6th Cir. 2009); White v. Comm’r

of Soc. Sec., 312 Fed. Appx. 779, 787 (6th Cir. 2009). These procedural requirements serve both

to ensure adequacy of review and give Plaintiff a better understanding of the disposition of her

case.

        According to the regulations, upon determining that a claimant has at least one severe

impairment, the ALJ must continue with the remaining steps in the disability evaluation outlined

above. Maziarz, 837 F.2d at 244. Here, the ALJ found that Plaintiff suffered from the severe

impairments of degenerative disc disease of the cervical and lumbar spine, fibromyalgia,

depression, and anxiety (Tr. 85). Accordingly, the ALJ continued with the remaining steps in the

disability determination (Tr. 85-83). Because the ALJ considered the limitations imposed by

Plaintiff=s medically determinable severe and non-severe impairments in determining whether she

retained sufficient residual functional capacity to allow her to return to her past relevant work and


                                                 8
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 9 of 15 PageID #: 1692




to other jobs in the national economy (Tr. 88-93), the ALJ's failure to find that Plaintiff=s headaches

are Asevere@ within the meaning of the regulations could not constitute reversible error. Maziarz,

837 F.2d at 244.

                                         Challenge to Finding No. 5

    1. Arguments of the Parties

        Plaintiff contends that the ALJ’s physical RFC determination is not supported by

substantial evidence because the ALJ awarded significant weight to Dr. Sudhideb Mukherjee,

M.D., but Plaintiff contends that this review is limited because Dr. Mukherjee “did not have the

opportunity to review significant evidence submitted to the record after his review” (DN 15

PageID 1645). Therefore, Plaintiff asserts that “[t]he ALJ should have sought the benefit of

medical expert testimony or sent [Plaintiff] for consultative examination with the examiner

offering an opinion after examination as to limitations for a full and fair evaluation. The ALJ

should not have assigned limitations based on her review of the medical evidence which it appears

was done in this case” (Id. at PageID 1645-46) (emphasis added). Plaintiff also cites to Dr.

Catrina Druen’s more restrictive assessment, (Id. at PageID 1644), and argues that a remand is

necessary for “proper consideration of the medical opinion of Dr. Druen” (Id. at PageID 1647).3

        Defendant disputes Plaintiff’s argument by claiming that “the ALJ considered the evidence

related to limitations caused by Plaintiff’s impairments and reasonably concluded that Plaintiff



3   As Defendant noted in their Fact and Law Summary, “Plaintiff’s argument focuses on the ALJ’s evaluation of
    the opinion evidence [specifically regarding Drs. Mukherjee and Druen] in assessing the physical RFC finding”
    (DN 20 PageID 1667 n.4). It is well-established that Aissues adverted to in a perfunctory manner, unaccompanied
    by some effort at developed argumentation, are deemed waived.@ United States v. Layne, 192 F.3d 556, 566 (6th
    Cir.1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997)); see also Brindley v. McCullen,
    61 F.3d 507, 509 (6th Cir.1995) (observing that A[w]e consider issues not fully developed and argued to be
    waived.@); Rice v. Comm’r of Soc. Sec., 2006 WL 463859, at *2 (6th Cir. 2006) (unpublished opinion).

                                                        9
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 10 of 15 PageID #: 1693




had the physical RFC to perform a range of sedentary work” with limitations (DN 20 PageID

1668). Defendant states that the “ALJ’s thorough, well-reasoned decision considered the medical

source opinions, medical evidence, and other evidence in assessing Plaintiff’s physical RFC,” gave

significant weight to Dr. Mukherjee’s opinion, “properly discounted the opinions of treating

physician Catrina Druen, M.D.,” “appropriately considered the medical evidence, including

Plaintiff’s unremarkable and normal physical examination findings,” and “appropriately

considered Plaintiff’s level of treatment, daily activities, and other evidence in assessing the RFC

finding” (Id.) (citing Tr. 88-92).    Later in his argument, Defendant asserts, “[T]he ALJ’s

evaluation of Dr. Mukherjee’s opinion was proper under the regulations and supported by

substantial evidence. It was well within the ALJ’s purview to evaluate the record in assessing the

RFC finding and make findings regarding the opinion evidence, and she did not abuse that

discretion in this instance” (Id. at PageID 1671).

       2. Discussion

       The RFC finding is the ALJ=s ultimate determination of what a claimant can still do despite

his or her physical and mental limitations. 20 C.F.R. §§ 404.1545(a), 404.1546(c). The ALJ

makes this finding based on a consideration of medical source statements and all other evidence

in the case record. 20 C.F.R. §§ 404.1529, 404.1545(a)(3), 404.1546(c). Thus, in making the

RFC finding the ALJ must necessarily assign weight to the medical source statements in the record

and assess the claimant’s subjective allegations. 20 C.F.R. §§ 404.1527(c), 404.1529(a). While

opinions from treating and examining sources are considered on the issue of RFC, the ALJ is

responsible for making that determination. 20 C.F.R. § 404.1527(d).




                                                 10
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 11 of 15 PageID #: 1694




       There is a difference between a medical opinion and an RFC Assessment prepared by the

ALJ. The medical opinion is submitted by a medical source and expresses impairment-related

functional limitations. 20 C.F.R. §§ 404.1513(a)(2), 404.1527(a)(1). By contrast, the RFC

Assessment is the ALJ=s ultimate finding of what the claimant can still do despite his or her

physical and mental limitations. 20 C.F.R. §§ 404.1545(a), 404.1546.

       In making her determination, the ALJ “assign[ed] significant weight to the opinion of Dr.

Sudhideb Mukherjee, the state agency medical consultant[]. In October 2017, Dr. Mukherjee

assessed the evidentiary record concerning the claimant’s physical capacity” (Tr. 90) (citing

Tr. 317-32). The ALJ found that “[p]ursuant to its consistency with the record as a whole, the

[ALJ] conclude[d] that Dr. Mukherjee’s opinion is persuasive and merits significant weight” (Id.).

While not citing the precise regulation, the C.F.R. states, “Generally, the more consistent an

opinion is with the record as a whole, the more weight we will give to that opinion.” 20 C.F.R. §

404.1527(c)(4).

       Later in her opinion, the ALJ “allocate[d] minimal weight to the opinion of Dr. Catrina

Druen” (Tr. 91). This “minimal weight” is because the ALJ found that “[t]he treatment records

from Dr. Druen are sparse and … her opinion is not consistent with the record as a whole” (Id.).

The ALJ supports this by concluding that “objective observations … and other treating and

examining providers fail to support the degree of limitation reported by the claimant or indicated

by [the ALJ’s] opinion. Further, the extreme limits imposed by Dr. Druen are inconsistent with

the claimant’s attempted work activity and her daily activities” (Id.). This determination of

weight is the inverse to Dr. Mukherjee’s consistency. While more weight will be awarded to an

opinion that is more consistent with the record as a whole, minimal weight, like here, will be


                                               11
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 12 of 15 PageID #: 1695




awarded to an opinion that is not consistent with other medical evidence or opinions in the record.

See 20 C.F.R. § 404.1527(c)(4).

       As both Plaintiff and Defendant have noted, the ALJ ultimately found “more significant

limitations than those” opined by Dr. Mukherjee (DN 15 PageID 1644; DN 20 PageID 1671). Dr.

Mukherjee found that Plaintiff could occasionally climb ramps or stairs, never climb ladders or

ropes or scaffolds, occasionally stoop, occasionally crouch, and occasionally crawl (Tr. 329). In

comparison, Dr. Druen found that Plaintiff could walk four city blocks without rest or severe pain,

could sit without needing to get up for thirty minutes, could stand without have to sit down for

thirty minutes, can stand and sit for less than two hours in an eight-hour day, Plaintiff would need

to walk around for eight minutes every thirty minutes during an eight-hour day, would have to take

unscheduled breaks, rarely lift less than ten pounds but never more than that, and never twist or

stoop or crouch or climb stairs and ladders (Tr. 1557-60). This shows that there would still be

some overlap in agreed limitations, such as never climbing ladders and, to at least some extent,

limitations for stooping, crouching, and crawling.

       This use of “more significant limitations” further emphasizes that the ALJ awarded

significant weight to Dr. Mukherjee, applied his opinion in crafting an appropriate RFC, but also

thoroughly considered the other medical evidence and Dr. Druen’s opinion, even with the minimal

weight being awarded. Further, turning to the ALJ’s claim that Dr. Druen’s reports were sparse,

Dr. Druen’s treatment records amounted to five (5) cumulative pages, including a fax cover sheet,

(Tr. 1556-60) in comparison to a record of over one thousand (1000) pages.

       The ALJ also specifically detailed medical evidence and results that occurred before and

after Dr. Mukherjee’s examination, such as an MRI of Plaintiff’s cervical spine in October 2016


                                                12
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 13 of 15 PageID #: 1696




(finding normal cervical lordosis, spondylosis, and mild central narrowing), another MRI of the

cervical spine in November 2017 (showing severe foraminal stenosis at the C5/C6 and C6/C7

levels), a third MRI in November 2018 showing chronic spondylosis and disc herniation at the

C5/C6 and C6/C7 levels, and a fourth MRI in January 2018 showing disc osteophyte complex

causing moderate canal stenosis and bilateral neuroforaminal stenosis; an MRI of Plaintiff’s

lumbar spine, from February 2018, revealing an asymmetric bulge at the L4/L5 level, mild central

canal and bilateral lateral recess narrowing, and left S1 nerve root compromise; a second lumbar

MRI from November 2018, which showed “only a small to moderate subligamentous disc

herniation” at the L5/S1 level; several examination of neck and back pain complaints, which noted

full motor strength in all muscle groups in the upper and lower extremities, with the exception of

slight left grip weakness; and a review of pain complaints resulting from a motor vehicle crash,

but back surgery is being delayed (Tr. 89-90) (citing 1204-1342, 1386-1418, 1480-81, 1511-35,

1536-1551). Drawing attention to, and subsequently placing limitations to accommodate for,

Plaintiff’s “slight left grip weakness,” the ALJ limited Plaintiff to “frequent handling and fingering

with the left non-dominant arm, with no limits for the dominant right arm” (Tr. 88-89), which

highlighted the ALJ’s consideration of the vast amount of medical information present and the

need to craft an RFC to properly accommodate Plaintiff’s limitations.

       Therefore, as noted previously, the ALJ is responsible for making that determination. 20

C.F.R. § 404.1527(d). The ALJ’s RFC determination is supported by substantial evidence, and

the ALJ did not abuse her discretion when awarding significant weight to Dr. Mukherjee and

minimal weight to Dr. Druen. As such, Plaintiff claim regarding Finding Number 5 fails.




                                                 13
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 14 of 15 PageID #: 1697




                                   Challenge to Finding No. 10

        Plaintiff claims that the ALJ’s determination that “there are jobs that exist in significant

numbers in the national economy that the claimant can still perform” is not supported by

substantial evidence, specifically in that “[v]ocational expert testimony identifying jobs is not

substantial evidence to support the ability to perform work unless the hypothetical question which

elicited identification of jobs accurately portrays the physical and mental limitations at issue” (DN

15 PageID 1650). However, Plaintiff does not attempt to expand on this claim, as she only cited

to Varley v. Sec. of H.H.S., 820 F.2d 777, 779 (6th Cir. 1987).

        It is well-established that Aissues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived.@ United States v. Layne, 192 F.3d

556, 566 (6th Cir.1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997)); see

also Brindley v. McCullen, 61 F.3d 507, 509 (6th Cir.1995) (observing that A[w]e consider issues

not fully developed and argued to be waived.@); Rice v. Comm’r of Soc. Sec., 2006 WL 463859,

at *2 (6th Cir. 2006) (unpublished opinion).

        Therefore, Plaintiff’s challenge as to Finding Number 10 is deemed waived, and the ALJ’s

hypothetical questioning to the vocational expert created substantial evidence for the ALJ to rely

upon.

                                            Conclusion

        As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record

that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this


                                                 14
Case 1:20-cv-00029-HBB Document 21 Filed 01/06/21 Page 15 of 15 PageID #: 1698




Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to her challenge.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




               January 5, 2021



Copies:        Counsel of Record




                                                 15
